Title: To George Washington from John Marshall, 14 October 1789
From: Marshall, John
To: Washington, George


          
            Sir
            Richmond October 14th 1789
          
          Not having been in Richmond when your Excellencys letter arriv’d, enclosing me a commission as Attorney for the United States in the Virginia district, I coud not, sooner, acknowlege the receit of it.
          I thank you sir very sincerely for the honor which I feel is done me by an appointment flowing from your choice, & I beg leave to declare that it is with real regret I decline accepting an office which has to me been render’d highly valuable by the

hand which bestow’d it. Coud a due attention to the duties of the office have consisted with my practice in the superior courts of this state I shoud with great satisfaction have endeavord to discharge them, but the session of the foederal & state courts being at the same time in different places an attendance on the one becomes incompatible with the duties of an Attorney in the other. With every sentiment of respect & real attachment I remain Sir Your most obedt Servt
          
            John Marshall
          
        